Citation Nr: 0944735	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-38 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant submitted a timely substantive appeal 
with a November 2005 rating decision denying service 
connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Jeffrey D. Moffatt, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to July 
1978.  He died in February 2005.  The appellant in this case 
is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009) and 
38 U.S.C.A. § 7107(a)(2) (West 2002).

As set forth in more detail below, the Board has determined 
that the appellant did not submit a timely substantive appeal 
with the November 2005 rating decision denying her claim of 
service connection for the cause of the Veteran's death.  The 
appellant is advised, however, that she is not precluded from 
using her untimely VA Form 9 with its attachments, received 
on January 31, 2007, as evidence for the purpose of 
attempting to reopen her claim.  See 38 U.S.C.A. § 5108 ("If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.").  The appellant is therefore advised that 
should she wish to attempt to reopen her claim, she should so 
advise the RO in writing.  




FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied service 
connection for the cause of the Veteran's death.  The 
appellant was duly notified of the RO's decision and her 
procedural and appellate rights in a letter dated November 9, 
2005.  

2.  In June 2006, the appellant submitted a notice of 
disagreement with the RO's decision denying service 
connection for the cause of the Veteran's death.  

3.  On September 27, 2006, the RO issued a Statement of the 
Case addressing the issue of service connection for the cause 
of the Veteran's death.  The Statement of the Case again 
advised the appellant of her appellate rights, including the 
procedures and time limits for perfecting an appeal.

4.  Neither the appellant nor her representative submitted 
any written statement during the remainder of the appellate 
period which could be interpreted as a substantive appeal of 
the November 2005 rating decision, nor was an extension of 
time requested.  

5.  On January 31, 2007, after the expiration of the appeal 
period, the RO received a VA Form 9 from the appellant's 
attorney seeking to appeal the denial of service connection 
for the cause of the Veteran's death.


CONCLUSION OF LAW

The appellant did not submit a timely substantive appeal with 
a November 2005 rating decision denying service connection 
for the cause of the Veteran's death.  38 U.S.C.A. §§ 5107, 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 
20.302, 20.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009).  VA also has a duty to assist a claimant in the 
development of a claim.  38 U.S.C.A. §  5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The record on appeal indicates that in December 2004, prior 
to adjudicating the underlying claim of service connection 
for the cause of the Veteran's death, the RO duly issued a 
letter to the appellant advising her of the information and 
evidence needed to substantiate and complete her claim, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009).  The RO also obtained the necessary information and 
evidence from the service department, including the Veteran's 
service treatment records and personnel records, as well as 
post-service clinical records pertaining to the Veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2009).  

In any event, given the issue on appeal, the Board finds that 
any deficiency in VA's VCAA notice or development action is 
harmless error.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that once a claim has been 
adjudicated and the appellant has initiated the appellate 
process, as is the case here, different notice obligations 
arise, the requirements of which are set forth in 38 U.S.C.A. 
§§ 5104 and 7105.  Cf. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Here, the notification requirements of 38 U.S.C.A. § 5104 and 
7105 have been satisfied.  Neither the appellant nor her 
attorney has argued otherwise.  As discussed in more detail 
below, with respect to the underlying claim of service 
connection for the cause of the Veteran's death, the 
appellant was duly provided notice of the unfavorable 
decision, as well as an explanation of the procedure for 
obtaining appellate review of that decision.  Following 
receipt of her notice of disagreement, the appellant was 
appropriately notified of the pertinent legal criteria in a 
Statement of the Case and was again reminded of the 
requirements for perfecting her appeal.  With respect to the 
issue currently on appeal before the Board, that of the 
timeliness of the appellant's substantive appeal, the record 
likewise shows that the appellant was duly provided notice of 
the determination regarding timeliness, as well as an 
explanation of the procedure for obtaining appellate review 
of that decision.  Following receipt of her notice of 
disagreement, the appellant was appropriately notified of the 
pertinent legal criteria in a Statement of the Case.  For 
these reasons, the Board finds that the notification 
requirements of 38 U.S.C.A. § 5104 and 7105 have been 
satisfied.  Again, neither the appellant nor her attorney has 
argued otherwise.  


Background

In March 2005, the appellant submitted a claim of service 
connection for the cause of the Veteran's death, arguing that 
his exposure to Agent Orange in Vietnam had caused his fatal 
prostate cancer.  

In a November 2005 rating decision, the RO denied service 
connection for the cause of the Veteran's death, finding, 
inter alia, that the Veteran's service personnel records did 
not establish that he had served in Vietnam.  The appellant 
was duly notified of the RO's decision and her appellate 
rights in a letter dated November 9, 2005.  The letter 
expressly advised the appellant as follows:  

If you do not agree with our decision, you should 
write and tell us why.  You have one year form the 
date of this letter to appeal the decision.  The 
enclosed VA Form 4107, "Your Rights to Appeal Our 
Decision," explains your right to appeal.  

The Board notes that VA Form 4107, Your Rights to Appeal Our 
Decision, contains detailed information and instructions 
regarding a claimant's appellate rights and the procedure for 
perfecting an appeal to the Board.  

In June 2006, the appellant submitted a notice of 
disagreement with the RO's November 2005 decision, contending 
that the Veteran had gone on missions to Vietnam during his 
tour of duty in Thailand.  

On September 27, 2006, the RO issued a Statement of the Case 
to the appellant addressing the issue of entitlement to 
service connection for the cause of the Veteran's death.  The 
letter advised the appellant that in order to complete her 
appeal, she was required to file a formal appeal.  She was 
provided with a blank VA Form 9, Appeal to the Board, for 
that purpose.  The letter further advised her that 

You must file your appeal with this office within 
60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that 
you have appealed.  If we do not hear from you 
within this period, we will close your case.  If 
you need more time to file your appeal, you should 
request more time before the time limit for filing 
your appeal expires.  

The Board notes that a copy of the Statement of the Case was 
provided to the appellant's then-representative, the 
California Department of Veterans Affairs (CDVA), in 
accordance with applicable procedural requirements.  See VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, executed on July 28, 2006.  

The following month, prior to the expiration of the appeal 
period, the appellant designated Jeffrey D. Moffatt, Esq., to 
represent her before VA.  See VA Form 21-22a, Appointment of 
Individual as Claimant's Representative, executed on October 
25, 2006.  

Chronologically, the next pertinent document of record is a 
VA Form 9, signed by the appellant's attorney on January 17, 
2007, after the expiration of the appeal period, with various 
attachments.  According to a date stamp, these documents were 
received at the RO on February 5, 2007.  [The appellant's 
attorney has since provided a FedEx receipt showing that the 
documents were delivered to the RO on January 31, 2007].  

On the VA Form 9, again signed by the appellant's attorney on 
January 17, 2007, he wrote:  "The case for the widower [sic] 
was denied on 9-27-2006.  This appeal is being done within 
one year, as such the appeal is timely."  Attached to the VA 
Form 9 was a lengthy "complaint" seeking a $2,800,000 
judgment against the United States on behalf of the Veteran.  

In a letter to the Board dated March 28, 2007, and date 
stamped as having been received on April 4, 2007, the 
appellant's attorney indicated that two days prior, his legal 
secretary had contacted the Board to inquire as to the status 
of the appellant's appeal and had been advised that VA's 
records showed a "Failure to Respond."  In his March 28, 
2007 letter, the appellant's attorney claimed that this was 
in error, as a VA letter of September 27, 2006, indicated 
that the appellant had one year to respond.  He indicated 
that 

I am forwarding a copy of the Complaint regarding 
[the Veteran], which was received by the VA 
regional office in Los Angeles on January 31, 2007 
(proof of Fed Ex delivery enclosed).  Attached to 
the Complaint is a completed VA Form 9.  In 
addition, I am also sending a copy of the VA's 
letter dated September 27, 2006 addressed to [the 
appellant], my client.

A review of the submissions from the appellant's attorney 
indicates that the letter of September 27, 2006, is from the 
California Department of Veterans Affairs, the appellant's 
former representative, not from VA.  Moreover, this letter 
did not indicate that the appellant had one year from 
September 27, 2006, in which to perfect her appeal.  Rather, 
the CDVA letter correctly notes that VA had provided the 
appellant with a Statement of the Case on September 27, 2006, 
and that she had only 60 days from the date of such Statement 
of the Case, or the remainder of the one-year period "from 
the date of the initial USDVA [United States Department of 
Veterans Affairs] denial letter to submit a VA Form 9."  The 
appellant's attorney also submitted a copy of a FedEx receipt 
showing that the VA Form 9 with attachments, signed by him on 
January 17, 2007, had been delivered to the RO on January 31, 
2007.  

On April 18, 2007, the appellant's attorney faxed a copy of 
the VA Form 9, signed by him on January 17, 2007, to the 
Board.  In an attached cover letter, he argued that because 
the appellant's appeal had been received by the Board in 
April 2007, it was timely and the appellant's case had been 
"closed in error."  

On June 6, 2007, the appellant's attorney sent another copy 
of the "complaint" and VA Form 9 of January 17, 2007, to 
the RO via FedEx.  In an attached letter, the appellant's 
attorney indicated that he was forwarding a copy of the 
"original complaint" and VA Form 9 of January 17, 2007.  

In a June 2007 letter, the RO advised the appellant that her 
appeal was not timely.  A copy of the letter was provided to 
the appellant's attorney.

In an August 2007 letter, the appellant's attorney disagreed 
with the determination, arguing that "[g]iven the Sanders 
Decision, the appeals process is modified when the government 
has not followed the procedures themselves.  This process is 
modified to the extent that the time requirements do not have 
to be filed strictly."

In a November 2008 Statement of the Case, a copy of which was 
provided to the appellant's attorney, the RO explained that 
following the issuance of the Statement of the Case on 
September 27, 2006, the appellant had until November 27, 
2006, to file her substantive appeal.  Because she had not 
done so, her appeal was not timely.  

The appellant's attorney submitted a VA Form 9 to the RO the 
following month.  He included no argument with respect to the 
issue of the timeliness of the appeal.  

In September 2009, the appellant and her attorney testified 
at a Board hearing at the RO.  At the hearing, the 
appellant's attorney provided a copy of a complaint 
purportedly dated "November 25, 2006, Saturday," which he 
claimed was sent to the RO via U.S. Mail, apparently on that 
same day.  Attached to the complaint was a VA Form 9, 
purportedly signed by the appellant's attorney on October 25, 
2006.  The appellant's attorney argued that these documents 
were evidence that the appellant's appeal had been timely 
filed.  He further claimed that the VA Form 9, purportedly 
signed on October 25, 2006, was his first submission to VA.  
He indicated that he sent it to VA for the second time in 
January 2007, for a third time in March 2007, and for a 
fourth time in June 2007.  The appellant's attorney provided 
FedEx receipts for the latter three submissions, although the 
Board notes that these receipts correspond to the submissions 
of the VA Form 9 signed on January 17, 2007, after the 
expiration of the appeal period.  Finally, the appellant's 
attorney argued that audits conducted by VA's Inspector 
General had revealed problems with misfiled documents in VA 
mailrooms.  He argued that this report indicated that it was 
"not unusual to have documents that are lost."  


Applicable Law

By statute, the Board shall not entertain an application for 
review on appeal unless it conforms to the law.  38 U.S.C.A. 
§ 7108 (West 2002).  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).

In essence, the following sequence is required:  there must 
be a decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant in a Statement of 
the Case, and finally the appellant, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2009).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or, where applicable, 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. 
§§ 20.302(b), 20.303 (2009).  

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2009).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.


Analysis

As noted above, in a November 2005 rating decision, the RO 
denied service connection for the cause of the Veteran's 
death.  The appellant was duly notified of the RO's decision 
and her procedural and appellate rights in a letter dated 
November 9, 2005.  In June 2006, she submitted a notice of 
disagreement with the RO's decision denying service 
connection for the cause of the Veteran's death.  

On September 27, 2006, the RO issued a Statement of the Case 
addressing the issue of service connection for the cause of 
the Veteran's death.  The appellant was also provided a VA 
Form 9 on which to perfect her appeal.  In addition, she was 
again notified of her procedural and appellate rights, 
indicating that in order to complete her appeal, she must 
file a substantive appeal within 60 days or within the 
remainder, if any, of the one-year period from the date of 
notification of the action he was appealing.  These facts are 
not in dispute.

A review of the record, however, contains no objective 
evidence that the appellant or her attorney submitted any 
document or documents during the remainder of the appellate 
period (in this case, 60 days following issuance of the 
September 27, 2006, Statement of the Case) which could be 
interpreted as a substantive appeal.  Rather, the record 
indicates that it was not until January 31, 2007, after the 
expiration of the appeal period, that the appellant's 
attorney submitted a VA Form 9 with attached "complaint."  
He resubmitted these documents in March, April, and June 
2007.  It is noted that he did not mention in any of those 
submissions that he sent in a VA Form 9 in November 2006, as 
he now claims.

Based on the facts set forth above, the Board finds that the 
appellant did not submit a timely substantive appeal with the 
November 2005 rating decision denying service connection for 
the cause of the Veteran's death.  See 38 U.S.C.A. §§ 7105, 
7108; Rowell v. Principi, 4 Vet. App. 9 (1993) (if there is a 
failure to comply with the law or regulations, it is 
incumbent on the Board to reject the application for review 
on appeal).

In reaching this determination, the Board notes that it has 
carefully considered the recent contentions of the 
appellant's attorney that he sent a copy of a VA Form 9 to 
the RO on November 25, 2006, via U.S. Mail.  

First, the Board finds such claim to be of dubious 
credibility.  As discussed in detail above, in January 2007, 
March 2007, April 2007, and June 2007, the appellant's 
attorney submitted copies of what he then described as the 
appellant's "original" appeal, i.e. a VA Form 9 signed on 
January 17, 2007, after the expiration of the appeal period.  
At the time of these submissions, he clearly, but mistakenly, 
believed that he had until September 27, 2007, to submit a 
timely appeal on the appellant's behalf.  

It was not until after the issuance of the November 2008 
Statement of the Case-in which the RO explained to the 
appellant's attorney that in order to be considered timely, 
the appellant's appeal had to have been received by VA on 
before November 27, 2006-that the appellant's attorney 
claimed to have mailed the "original" appeal to the RO on 
November 25, 2006.  In addition to the conspicuous absence of 
any mention of a November 25, 2006, VA Form 9 in the 
attorney's prior submissions to VA, the Board notes that the 
record on appeal contains absolutely no indication that such 
document was ever received by VA.  

Questions of credibility notwithstanding, the Board notes 
that there is a "presumption of regularity" under which it 
is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).

Again, other than the assertions of the appellant's attorney, 
the Board finds that there is no evidence to rebut the 
presumption of regularity, much less "clear evidence to the 
contrary."  The Court has held that the statements of a 
claimant, standing alone, are not sufficient to rebut the 
presumption of regularity in RO operations.  YT v. Brown, 9 
Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995).  
Thus, the Board must presume that had the appellant's 
attorney actually submitted a substantive appeal to VA in 
November 2006, RO personnel would have associated it with the 
Veteran's claims folder.  

Here, the Board notes that the appellant's attorney has 
referenced an audit conducted by VA's Office of Inspector 
General (OIG) to evaluate the effectiveness of VA regional 
offices' management of their mailroom operations.  The Board 
finds that this OIG report, however, is not sufficient to 
constitute "clear evidence" to rebut the presumption of 
regularity.  The audit was conducted at four regional 
offices, not including the Los Angeles RO, where the 
appellant's attorney claims to have sent a VA Form 9 in 
November 2006.  Moreover, as discussed above, given the 
evidence of record, the Board finds that the claims of the 
appellant's attorney that he submitted a VA Form 9 to the RO 
in November 2006 are not credible, as they are contrary to 
the evidence of record, particularly numerous documents he 
himself had submitted.  

Although not raised by the appellant's attorney, the Board 
has considered the Court's recent holding in Percy v. 
Shinseki, 23 Vet. App. 37 (2009) to the effect that "an 
untimely Substantive Appeal does not bar the Board's exercise 
of jurisdiction over a matter."  Percy, 23 Vet. App. at 46.  
See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) 
(holding that the Board has an obligation to read the appeal 
filings in a liberal manner, regardless of whether the 
claimant is represented by a competent attorney); cf. Andrews 
v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (holding 
that pro se pleadings, not those of counsel, are entitled to 
sympathetic reading).

The Board finds that the facts in Percy are readily 
distinguishable from the facts in the instant case.  In 
Percy, the RO never addressed the issue of timeliness of the 
claimant's substantive appeal prior to certifying the appeal 
to the Board.  Indeed, in Percy, the RO continued to 
adjudicate the claim for five years, despite the fact that an 
appeal had not been timely filed.  The issue of the 
timeliness of the appeal was not raised until the claim came 
before the Board.  The Court held that in treating Mr. 
Percy's claim "as if it were a part of his timely filed 
Substantive Appeal for more than five years, VA waived any 
objections it might have had to the timeliness of a filing."  
Id.  

In this case, on the other hand, it is the question of the 
timeliness of the appeal that has been certified to the 
Board.  The appellant was specifically informed by a June 
2007 determination and a Statements of the Case in November 
2008, that the initial issue as to her appeal was timeliness.  
The Board finds that VA has not waived, either implicitly or 
explicitly, the requirement for a timely substantive appeal.  
Thus, while the Board recognizes that Percy indicates that a 
substantive appeal may be accepted when untimely if 
circumstances warrant, the Board finds no compelling reason 
in this case, such as lack of notice of a timeliness issue, 
to accept this untimely substantive appeal.

The Board has also considered the contentions of the 
appellant's attorney to the effect that "[g]iven the Sanders 
Decision, the appeals process is modified when the government 
has not followed the procedures themselves.  This process is 
modified to the extent that the time requirements do not have 
to be filed strictly."  The Board is aware of no such 
Sanders decision which stands for this proposition and the 
failure of the appellant's attorney to include appropriate 
citations puts the Board at a disadvantage in attempting to 
decipher his arguments.  

The Board notes that in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit held that VCAA 
notification errors are presumed to be prejudicial requiring 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  The Sanders 
decision, however, did not contain any reference to the issue 
of timeliness of a substantive appeal.  In any event, the 
Supreme Court has overturned the Federal Circuit's decision.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).  

For the reasons set forth above, the Board finds that the 
appellant did not submit a timely substantive appeal with a 
November 2005 rating decision denying service connection for 
the cause of the Veteran's death.  The Board finds that the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


